DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Applicant’s Request to Retrieve Electronic Priority Application(s) 06/26/2020.  It is noted, however, that Applicant’s Request to Retrieve Electronic Priority Application(s) 06/26/2020 has not been fulfilled, and thus, applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.  Upon fulfilment of Applicant’s Request to Retrieve Electronic Priority Application(s) 06/26/2020, Applicant should have a certified copy of the priority application as required by 37 CFR 1.55.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot due to the newly amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrat (US 2004/0256460 A1), in view of Wang et al. (US 2014/0139322 A1).
Regarding Claim 12, equivalent method Claim 1, and equivalent computer program product Claim 19, Charrat teaches in Figure 3 a first device, comprising: 
an antenna configured to generate an electromagnetic field for recharging a battery of a second device (antenna circuit 20); 
a threshold adjustment circuit configured to, in real time during the recharging, adjust upper and lower thresholds of one or more variables representing the electromagnetic field, for detection of a variation of the electromagnetic field ([0093] using a detection circuit similar to the monitoring circuit DetC, as further detailed in Figures 6, 8, and 10, by using “two comparators and two reference signals VREF1, VREF2, one being higher and the other lower than the amplitude of the envelope signal”); and 
a state machine configured to detect a disruptive condition disrupting the recharging of the battery (using microprocessor MP and memory MEM), and to stop the 
but does not explicitly disclose the first device is an NFC device, the antenna is an NFC antenna, and the second device is an NFC device.
In a similar field of endeavor, Wang et al. teaches a “communication method, device, and system” (title) where the first device is an NFC device, the antenna is an NFC antenna, and the second device is an NFC device ([0002], where “The later short-distance communication is called near field communication (NFC)”).
It would have been obvious to one of ordinary skill in the art to use the NFC communication device for proximity detection teaching of Wang et al. with the detection of a contactless integrated circuit within the non-contact integrated circuit reader of Charrat, for the purpose of enabling “the mobile terminal to become a super smart terminal which can be used to recharge, shop, transact, or verify identification.”  Wang et al., [0002].

Regarding Claim 13, equivalent method Claim 2, equivalent computer program product Claim 20, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the device, further comprising an oscillating circuit having terminals, wherein two magnitude thresholds delimit a magnitude window of a signal magnitude across the terminals (from oscillator OSC).  

Regarding Claim 14, equivalent method Claim 3, equivalent computer program product Claim 21, Charrat and Wang et al., as a whole, teach all the limitations of the 

Regarding Claim 4 and equivalent computer program product Claim 22, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method further comprising adjusting, by the first NFC device, the upper and lower thresholds several times per second during the recharging of the battery of the second NFC device (the microprocessor MP uses the detection from monitoring circuit DetC to adjust the thresholds repeatedly per second during the recharging of the battery, as further shown in Figures 7A and 7B; in combination with the alternative detection circuit described in [0093]).  

Regarding Claim 5 and equivalent computer program product Claim 23, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method, wherein each window is a sliding window as a function of an average of several measured values of the respective signal magnitude or signal phase ([0088], where “the microprocessor MP calculates the mean value DSEa of the amplitude values in a sliding time window comprising the last N pulses of the envelop signal”).  

Regarding Claim 6, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method, wherein each 

Regarding Claim 7 and equivalent device Claim 17, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method, further comprising stopping, by the first NFC device, the recharging in response to a currently-measured magnitude being outside the magnitude window or a currently-measured phase being outside the phase window (see Figures 7A and 7B).  

Regarding Claim 8 and equivalent device Claim 18, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method, wherein the disruptive condition is: an appearance of a foreign object in the electromagnetic field generated by the first NFC device; a departure of the second NFC device from the electromagnetic field generated by the first NFC device; or a complete charge situation of the battery of the second NFC device ([0034]).  

Regarding Claim 9, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method, wherein the complete charge situation is indicated by an absence of variation of the upper and lower thresholds during a selected duration ([0034]; [0093]).  

upper and lower thresholds during transmission bursts between standby phases of the first NFC device ([0043]; [0093]).  

Regarding Claim 11 and equivalent computer program product Claim 25, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the method, further comprising: detecting, by the first NFC device, the second NFC device being within detection range; and switching, by the first NFC device, to an operating mode for transmitting a polling sequence in response to the detecting the second NFC device (see waveforms of Figures 7A and 7B).  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrat (US 2004/0256460 A1) and Wang et al. (US 2014/0139322 A1), as a whole and as applied to claim 14 above, and further in view of Mow et al. (US 2008/0299919 A1).
Regarding Claim 15, Charrat and Wang et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the device, further comprising: 
a magnitude averaging circuit providing a magnitude average of several measured values of the signal magnitude, wherein the magnitude window is a sliding window as a function of the magnitude average ([0088], where “the microprocessor MP 
but does not explicitly teach 
a phase averaging circuit providing a phase average of several measured values of the signal phase, wherein the phase window is a sliding window as a function of the phase average.  
Mow et al. teaches the device in Figures 1-5, further comprising:
a magnitude averaging circuit providing a magnitude average of several measured values of the signal magnitude, wherein the magnitude window is a sliding window as a function of the magnitude average (using TX2; see also [0007] where “Signal trajectory is used herein to mean the amplitude and phase of a time-varying RF signal over an interval of time, as may be represented on a polar signal pot, for example…”); and 
a phase averaging circuit providing a phase average of several measured values of the signal phase, wherein the phase window is a sliding window as a function of the phase average (using TX1; see also [0007] where “Signal trajectory is used herein to mean the amplitude and phase of a time-varying RF signal over an interval of time, as may be represented on a polar signal pot, for example…”).
It would have been obvious to one of ordinary skill in the art to use the additional phase averaging circuit path of Mow et al. with the magnitude averaging circuit path of Charrat and Wang et al., as a whole, for the purpose of enhancing “signal quality”, as well as optimizing “other properties than signal quality (e.g., power efficiency)”.  Mow et al., [0007].

Regarding Claim 16, Charrat, Wang et al., and Mow et al., as a whole, teach all the limitations of the present invention, wherein Charrat further teaches the device, wherein each average averages between 5 and 50 of the respective measured values ([0088] “such as the last five pulses for example”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/           Examiner, Art Unit 2849